Name: 80/212/EEC: Commission Decision of 25 January 1980 supplementing the Decision of 13 October 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman-Liquid Scintillation System, model LS 8000'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-21

 Avis juridique important|31980D021280/212/EEC: Commission Decision of 25 January 1980 supplementing the Decision of 13 October 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman-Liquid Scintillation System, model LS 8000' Official Journal L 046 , 21/02/1980 P. 0042 - 0042 Greek special edition: Chapter 02 Volume 8 P. 0175 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . ( 4 ) OJ NO L 314 , 8 . 11 . 1978 , P . 9 . COMMISSION DECISION OF 25 JANUARY 1980 SUPPLEMENTING THE DECISION OF 13 OCTOBER 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' BECKMAN-LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 ' ( 80/212/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY THE DECISION OF 13 OCTOBER 1978 ( 4 ), THE COMMISSION EXCLUDED THE SCIENTIFIC APPARATUS DESCRIBED AS ' BECKMAN-LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 ' , FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES BECAUSE APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND CAPABLE OF BEING USED FOR THE SAME PURPOSES WAS MANUFACTURED IN THE COMMUNITY UNTIL 1975 ; WHEREAS , BY LETTER DATED 24 JULY 1979 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO VERIFY WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS ' BECKMAN-LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 ' , WAS CURRENTLY AND IN ACCORDANCE WITH THE BASIC INFORMATION FOR THE ABOVE DECISION OF 13 OCTOBER 1978 BEING MANUFACTURED IN THE COMMUNITY , HAVING REGARD TO DIFFERENCES BETWEEN THE ABOVE APPARATUS AND THAT OF APPARATUS MANUFACTURED IN THE COMMUNITY , IN PARTICULAR REGARDING THE POSSIBILITIES OF AUTOMATIC QUENCH COMPENSATION BY CALIBRATION AND OF THE ' PLASTIC-EFFECT ' ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 10 JANUARY 1980 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT PERFORMANCES COMPARABLE TO THAT OF THE ' BECKMAN-LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 ' , CAN BE GIVEN BY APPARATUS MANUFACTURED IN THE COMMUNITY EVEN TAKING ACCOUNT OF THE POSSIBILITIES OF AUTOMATIC QUENCH COMPENSATION BY CALIBRATION AND OF THE ' PLASTIC-EFFECT ' ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE ' MARK III ' APPARATUS MADE BY G.D . SEARLE NEDERLAND BV , WIEGERBRUINLAAN 75 , NL-UITHOORN , ' PW 4540 ' APPARATUS MADE BY PHILIPS NEDERLAND BV , BOSCHDIJK 525 , NL-EINDHOVEN , AND THE ' SL 4200 ' APPARATUS MADE BY INTERTECHNIQUE , F-78370 PLAISIR , AT PRESENT , THE ' SL 3000 ' AND ' SL 4000 ' APPARATUS MADE BY KONTRON ANALYTIQUE , 6 , RUE DES FRERES CAUDRON , F-78140 VELIZY-VILLACOUBLAY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' BECKMAN-LIQUID SCINTILLATION SYSTEM , MODEL LS 8000 ' , EVEN TAKING ACCOUNT OF THE POSSIBILITIES OF AUTOMATIC QUENCH COMPENSATION BY CALIBRATION AND OF THE ' PLASTIC-EFFECT ' , ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JANUARY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION